Name: Commission Regulation (EEC) No 1271/88 of 6 May 1988 concerning the closing of the standing invitation to tender for the export of white sugar referred to in Regulation (EEC) No 1092/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 5 . 88 Official Journal of the European Communities No L 121 /35 COMMISSION REGULATION (EEC) No 1271/88 of 6 May 1988 concerning the closing of the standing invitation to tender for the export of white sugar referred to in Regulation (EEC) No 1092/87 of sugar available for export following the export commitments already undertaken, it is appropriate that the said standing invitation to tender should be closed sooner than foreseen ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 1 107/88 (2), and in particular Articles 13 (2), 18 (5) and 19 (4) and (7) thereof, Having regard to Council Regulation (EEC) No 608/72 of 23 March 1972 laying down rules to be applied in cases of considerable price rises on the world sugar market (3), and in particular Article 1 ( 1 ) thereof, Whereas partial invitations to tender for the export of white sugar are conducted pursuant to Commission Regulation (EEC) No 1092/87 (4), as amended by Regulation (EEC) No 3739/87 (*) ; whereas after taking account of the Community sugar supply balance and in particular of the stocks and of the foreseeable Quantities HAS ADOPTED THIS REGULATION : Article 1 The date of 31 July 1988 in Article 1 (2) of Regulation (EEC) No 1092/87 shall be replaced by 19 May 1988 . Article 2 This Regulation shall enter into force on 19 May 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 110, 29. 4. 1988 , p. 20. (3) OJ No L 75, 28 . 3 . 1972, p. 5 . (4) OJ No L 106, 22. 4. 1987, p. 9 . (0 OJ No L 352, 15. 12. 1987, p. 21 .